DETAILED ACTION

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, an organic electroluminescent device containing all limitations of the claims, specifically including but not limited to “a second electrode overlapped with the first electrode, wherein the isolation area is located at a periphery of the display area, and the first electrode is overlapped with the second electrode in the first overlapping area of the isolation area, wherein the organic electroluminescent device further comprises a substrate, the substrate has a first side and a second side opposite to the first side; a film thickness of the second electrode in the isolation area is increased in the direction from the first side of the substrate to the second side of the substrate of the organic electroluminescent display” of Claim 1, “a second electrode overlapped with the first electrode, wherein the isolation area is located at a periphery of the display area, and the first electrode is overlapped with the second electrode in the first overlapping area of the isolation area, wherein the organic electroluminescent device further comprises a substrate, the substrate has a first side and a second side opposite to the first side; a film thickness of the second electrode in the isolation area is increased in the direction from the first side of the substrate to the second side of the substrate of the organic electroluminescent display” of Claim 15, and “a second electrode overlapped with the first electrode wherein the isolation area is located at a periphery of the display area, and the first electrode is overlapped with the second electrode in the first overlapping area of the isolation area, wherein the organic electroluminescent device further comprises a substrate, the substrate has a first side and a second side opposite to the first side; a film thickness of the second electrode in the isolation area is increased in the direction from the first side of the substrate to the second side of the substrate of the organic electroluminescent display” of Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891